Exhibit 10.8.1
AMENDMENT NO. 1
to
WGC/WGTS LICENSE AGREEMENT
          This Amendment (this “Amendment”) dated May 20, 2008 to the WGC/WGTS
License Agreement (the “License Agreement”), entered into as of November 16,
2004, by and among World Gold Council and World Gold Trust Services, LLC
(together the “Licensor”), and State Street Global Markets, LLC (the
“Licensee”).
WITNESSES, that
          WHEREAS effective concurrently herewith the name of the streetTRACKS®
Gold Trust is changed to “SPDR® Gold Trust” (the “Trust”) and the name of the
streetTRACKS® Gold Shares is changed to “SPDR® Gold Shares” (the “Shares”); and
          WHEREAS, Section 10(h) of the License Agreement provides that any
amendment thereto shall be in writing and signed by an authorized representative
of the Licensor and Licensee; and
          WHEREAS the Licensor and the Licensee wish to amend the License
Agreement to refer to the new names of the Trust and Shares;
          NOW, THEREFORE, the Licensor and the Licensee agree as follows:
          1. Throughout the License Agreement, all references to “streetTRACKS®
Gold Trust” are hereby amended to read “SPDR® Gold Trust” and all references to
“streetTRACKS® Gold Shares” are hereby amended to read “SPDR® Gold Shares.”
          2. The foregoing amendments shall be effective as of May 20, 2008.
          3. Except as modified by this Amendment, the License Agreement shall
remain unmodified and in full force and effect.
          4. Capitalized terms used but not defined in this Amendment shall have
the meanings assigned to such terms in the License Agreement.
          5. This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed an original, but together
shall constitute one and the same amendment.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed and delivered this
Amendment as of the date first above written.

                  World Gold Council    
 
           
 
  By:   /s/ James E. Burton
 
   
 
  Name:   James E. Burton    
 
  Title:   CEO    
 
                World Gold Trust Services, LLC    
 
           
 
  By:   /s/ James E. Burton    
 
           
 
  Name:   James E. Burton    
 
  Title:   Managing Director    
 
                State Street Global Markets, LLC    
 
           
 
  By:   /s/ Anthony Rochte    
 
           
 
  Name:   Anthony Rochte    
 
  Title:   Vice President    

[Signature Page to Amendment No. 1 to
WGC/WGTS License Agreement]

-2-